
	

113 SRES 463 ATS: Honoring the life, accomplishments, and legacy of Billy Frank, Jr., and expressing condolences on his passing.
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 463
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mrs. Murray (for herself and Ms. Cantwell) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		June 4, 2014Committee discharged; considered and agreed toRESOLUTION
		Honoring the life, accomplishments, and legacy of Billy Frank, Jr., and expressing condolences on
			 his passing.
	
	
		Whereas in the 1850s, the United States Government signed a series of treaties with Washington
			 State tribes under which the tribes granted millions of acres of land to
			 the United States in exchange for the establishment of reservations and
			 the recognition of traditional hunting and fishing rights;Whereas Billy Frank, Jr., was born to Willie Frank, Sr., and Angeline Frank on March 9, 1931, at
			 Frank’s Landing on the banks of the Nisqually River in Washington State;Whereas the tireless efforts and dedication of Billy Frank, Jr., led to a historic legal victory
			 that
			 ensured that the United States would honor promises made in treaties with
			 the Washington tribes;Whereas Billy Frank, Jr., was first arrested in December of 1945, at the age of 14, for fishing for
			 salmon in the Nisqually River;Whereas Billy Frank, Jr., was subsequently arrested more than 50 times for exercising his
			 treaty-protected right to fish for salmon;Whereas over the years, Billy Frank, Jr., and other tribal members staged fish-ins that often
			 placed the protestors in danger of being arrested or attacked;Whereas during these fish-ins, Billy Frank, Jr., and others demanded that they be allowed to fish
			 in
			 historically tribal waters, a right the Nisqually had reserved in the
			 Treaty of Medicine Creek;Whereas declining salmon runs in Washington waters resulted in increased arrests of tribal members
			 exercising their fishing rights under the Treaty;Whereas, on February 12, 1974, in the case of United States v. Washington, Judge George Hugo Boldt
			 of the United States District Court for the Western District of Washington
			 issued a decision that affirmed the right of Washington treaty tribes to
			 take up to half of the harvestable fish in tribal fishing waters and
			 reaffirmed that the United States must honor treaties made with Native
			 American tribes;Whereas the Ninth Circuit Court of Appeals and the Supreme Court of the United States upheld the
			 Boldt decision, and the treaty tribes became co-managers of the
			 salmon resource in the State of Washington;Whereas after the Boldt decision, Billy Frank, Jr., continued his fight to protect natural
			 resources,
			 salmon, and a healthy environment;Whereas the Northwest Indian Fisheries Commission, where Billy Frank, Jr., served as chairman,
			 works
			 to
			 establish working relationships with State agencies and non-Indian groups
			 to manage fisheries, restore and protect habitats, and protect tribal
			 treaty rights;Whereas Billy Frank, Jr., refused to be bitter in the face of jail, racism, and abuse, and his
			 influence
			 was felt not just in Washington State but around the world;Whereas Billy Frank, Jr., was awarded the Albert Schweitzer Prize for Humanitarianism, the Common
			 Cause
			 Award for Human Rights Efforts, the American Indian Distinguished Service
			 Award, the Washington State Environmental Excellence Award, and the
			 Wallace Stegner Award for his years of service and dedication to his
			 battle;Whereas the legacy of Billy Frank, Jr., will live on in stories, in memories, and every time a
			 tribal
			 member exercises his or her right to harvest salmon in Washington State;
			 andWhereas the legacy of Billy Frank, Jr., transcends his 83 years and will provide inspiration to
			 those
			 still around today and those still to come: Now, therefore, be it
		
	
		That the Senate—(1)honors the life, legacy, and many accomplishments of Billy Frank, Jr.; and(2)extends its heartfelt sympathies and condolences to the family of Billy Frank, Jr., the Nisqually
			 Tribe, all Native Americans, and all people around the world who were
			 inspired by his example.
			
